DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 Lines 1-2: The recitation “a single lubricant body” is indefinite. It is unclear if Applicant is claiming that the solid lubricant body is made up of a single type of lubricant (i.e. it is not a composite of two or more types of lubricant) or the number of lubricant bodies is one. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 3,590,957) in view of Sudau et al. (US 5,976,048).
Regarding Claim 1, Campbell discloses a solid lubricant-carrying gear (see Abstract) which is lubricated by a liquid lubricant communicated to the gear by a primary lubrication system (see Col. 1 Lines 42-45, disclosing that the solid lubricant is intended as a backup for the primary lubrication system), the gear comprising: 
A gear body (60) arranged along a rotation axis having a first surface (see Fig. 7), an axially opposite second surface (see Fig. 7), and an outward radial face (see Fig. 6) extending about the rotation axis having gear teeth (62), wherein a bottom land is arranged about the outward radial face of the gear body and between the gear teeth (see Fig. 6). 

A lubricant body (68) coupled to the gear body, wherein the lubricant body comprises a solid lubricant which melts at a melting temperature above that of the liquid lubricant to provide secondary lubrication to the gear teeth via the lubricant directing features (see Col. 2 Lines 45-49, disclosing that the solid lubricant has a greater melting temperature than the normal operating temperature; see also Col. 1 Lines 42-45, disclosing that the solid lubricant is a backup system for the primary lubrication system, accordingly to server as a backup lubrication system the solid lubricant would have to have a melting temperature that is above that of the primary lubrication system).
Wherein the lubricant body is arranged radially between the rotation axis and the outward radial face of the gear body (see Fig. 6, showing three such lubricant bodies between the rotation axis and the outward radial face) such that the solid lubricant is disposed at an outer perimeter of the gear and adjacent the gear teeth (see Figs. 6 and 7, showing for example the radially outermost channel is disposed toward the outer perimeter of the gear and is proximate the gear teeth; Note under broadest reasonable interpretation: towards is being interpreted to indicate more toward one side than another side, such as being at least 51%, and proximate is being interpreted as closest to, as shown in Figs. 6 and 7, the radially outermost lubrication channel meets both of these definitions).
Wherein the lubricant directing features comprise a channel (72) formed in the first surface of the gear body, the channel extending radially from the lubricant body to the bottom land (see Fig. 7) and circumferentially offset from an adjacent channel (see Fig. 6, showing multiple channel outlets, and accordingly circumferentially offset channels), such that the liquid lubricant flows radially outwardly to the bottom land through the channels (see Fig. 7).
Campbell further discloses that the channel is formed in the interior of the gear body, not formed in the first surface of the gear body. However, Sudau teaches a gear body (see Fig. 6) having a first axial surface (see Figs. 1 and 7), where lubricating channels (72) extend along the first surface of the gear body (see Figs. 1 and 7). 
One having ordinary skill in the art would have recognized that cutting channels along the axial surface of the gear body instead of drilling bore holes radially through a central portion of the gear would simplify manufacture of the gear since cutting would be simpler than drilling, and manufacturing is further simplified in that the same tool that is used to cut the circular grooves 66 in Campbell that is used to store the solid lubricant could also be used to cut the lubricating channels.
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gear disclosed in Campbell with channels extending along the surface of the first gear body as taught in Sudau simplify manufacturing of the gear by making a simpler channel for directing liquid lubricant, and by reducing the number and type of tools required to manufacture the gear.
Regarding Claim 24, Campbell further discloses the gear as recited in claim 1, wherein the lubricant body is a single lubricant body (see Fig. 7, showing the lubricant body as a complicated three ring shaped connected by channels 72), which is disposed adjacent the outward radial face of the gear body (see Fig. 7, showing the outermost radial portion of the lubricant body is adjacent the outward radial face of the gear body).

Claims 3-4, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 3,590,957) in view of Sudau et al. (US 5,976,048) and LaBerge et al. (US 2019/0186691).
Regarding Claim 3, Campbell does not disclose that the lubricant body is positioned against the first surface of the gear body of the gear as recited in claim 1. However, LaBerge teaches a gear (10e) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide lubricant body of the gear as disclosed in Bell on the first surface of the gear body as taught in LaBerge to allow for the application of more solid lubricant, thereby increasing the amount of time the gear can be safely operated during a failure of the primary lubrication system, since more of the surface area would be available to provide the solid lubricant on.
Regarding Claims 4 and 15, Campbell further discloses the gear as recited in claims 1 and 14 respectively, where there are two solid lubricant bodies (see Fig. 7), but does not disclose that the first lubricating body is positioned on the gear body first surface, and the second lubricating body is positioned on the gear body second surface. However, LaBerge teaches a gear (10e) using a solid lubricant (20), having a first and second lubricating bodies (see Fig. 4) where the first lubricating body is positioned against the gear body first surface (see Fig. 4, showing the top surface of the gear having a first lubricating body positioned against it) and the second lubricating body is positioned against the gear body second surface (see Fig. 4, showing the bottom surface of the gear having a second lubricating body positioned against it). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide lubricant body of the gear as disclosed in Bell on the gear first surface and to provide a second lubricant body on the gear second surface as taught in LaBerge to allow for the application of more solid lubricant, thereby increasing the amount of time the gear can be safely operated during a failure of the primary lubrication system, since more of the surface area would be available to provide the solid lubricant on.
Regarding Claim 14, Campbell discloses a gearbox (28) to transmit torque from an engine to a driven element (see Col. 3 Lines 33-38), comprising: a housing (see Fig. 3, showing the gearbox 28 has a 
Regarding Claim 18, Campbell further discloses an aircraft comprising a transmission system comprising the gearbox of claim 14 (see Col. 3 Lines 33-38, disclosing use in a helicopter). 

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Page 7 Lines 26 – 28: Applicant argues that “[a] person skilled in the art would not look at the ducts 84 disclosed in Sudau and think to apply them to the gear taught by Campbell as nothing in Sudau discloses storing lubrication on or in the gear itself”. This is not persuasive. Sudau as a reference is merely being used to teach that it is known to produce lubricating features on the axial surface of a gear face and not for any significant modification of the lubricating structure of the entire gearbox. Furthermore, in both Campbell and Sudau only a liquid lubricant travels through the lubricating 
Page 7 Line 28 – Page 8 Line 1: Applicant argues and that “modifying the gear of Campbell in view of Sudau would not result in the claimed gear, as Sudau teaches away from storing the lubricant directly on the gear”. This is not persuasive. Sudau is merely used to teach the location of the lubricating feature along the surface of the gear, no other lubricating structure of the gearbox (e.g. splash lubrication, or liquid lubricant under normal operating conditions) are being incorporated. Since both the lubricating features in Campbell and Sudau deal with moving a liquid lubricant (Campbell after the solid lubricant has been sufficiently heated, and Sudau under normal operating conditions), there is no reason that modifying the lubricating features disclosed in Campbell with surface lubricating features as taught in Sudau would behave in a different, and insufficient manner.
Page 8 Lines 10-15: Applicant argues that since Sudau teaches radially inward flow of a lubricant, that it teaches away from radially outward flow of a lubricant, and accordingly it would not be obvious to modify Campbell with Sudau. This is not persuasive. As stated above, Sudau is merely teaching the location of the lubrication feature. Further, the lubrication feature is essentially a channel for conveying a liquid from a first position to a second position, and would work equally well if a force exerted on a fluid is pushing the fluid from the first position to the second position or if an opposite force is pushing the fluid from the second position to the first position. One having ordinary skill in the art, mainly a Mechanical Engineer with knowledge in gear lubrication would be familiar with both splash and centrifugal lubrication methods, would readily appreciate that fluid can flow both ways in a channel or a pipe depending on the direction of the force directing the fluid, and would therefore not overly narrow their knowledge to a small subsets of lubricating systems.
Page 8 Lines 24-29: Applicant argues that if “one were to attempt to improve the method of providing lubrication of Campbell based upon the teachings of Sudau, they would look to the chamber 44 disclosed by Sudau rather than the ducts 84, which do not store lubricant for radially outward movement”. This is not persuasive. The chamber 44 and the ducts 84 of Sudau serve completely different purposes, same as the lubricant body 68 and the lubricating features in Campbell. Since both the former serve to store lubricant and the later serve to direct lubricant, one having ordinary skill in the art that is attempting to improve the pathways that direct the flow of a melted or liquid lubricant would accordingly be looking to modify the pathways and not drastically change the way in which lubrication is provided (which would be required in Applicant’s suggested modification).
Page 9 Lines 17 – 24: Applicant argues that there would be no motivation to combine Campbell with LaBerge since Campbell already discloses a gear with ample lubrication to safely operate, and that if additional operation time were required then Campbell would merely be modified to have additional rings of lubrication or to alter the fusion temperature to gradually release the lubricant. This is not persuasive. While Campbell discloses three lubricant rings, if one were to continue to add additional rings the web structure of the gear would be weakened due to the reduced amount of web material, and accordingly there would be an upper limit to the amount of material that could be safely removed from the gear web before the structural integrity of the gear is compromised. Further, modifying the fusion temperature to result in a gradual release of the lubricant would merely alter the amount of lubricant provided at any given time. Gradually releasing less lubricant would result in a gearbox that would be dangerously under lubricated. If the gearbox is leaking and/or burning lubricant at a set rate, spreading the same amount of lubricant out over a long period of time will not allow a system to run longer, and may actually cause it to fail quicker due to a faster build up in temperature. Accordingly, if one were to modify Campbell to provide increased safety through additional lubrication, thereby allowing for a longer operational run time before failure, more lubrication would have to be provided, 
Page 9 Lines 25 – Page 10 Line 3: Applicant argues that modifying Campbell with LaBerge would be in addition to the modification by Sudau (i.e. the surface lubricating features), and accordingly would not be obvious to have both channels and solid lubricant on the axial surface. This is not persuasive. There is nothing incompatible between both having a solid lubricant disposed on an axial surface of the gear and lubricating features cut into the axial surface of the gear. Campbell as shown in Fig. 7 further includes a cover plate (70). This cover plate would allow for both application of solid lubricant on the axial surface of the gear while also allowing the lubricating features to be cut into the surface of the gear. Further, providing solid lubricant on the axial surface of the gear does not preclude retaining the original lubrication rings (which as Applicant stated would be cut using the same tool), rather the additional lubricant on the axial surface allows for a greater amount of lubricant to be stored. This would further provide the advantage the same gear could be used both with and without the additional lubrication storage on the surface of the gear depending on the desired application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658